ACCEPTED
                                                                                02-17-00313-CV
                                                                    SECOND COURT OF APPEALS
                                                                          FORT WORTH, TEXAS
                                                                            12/13/2017 11:13 AM
                                                                                 DEBRA SPISAK
                                                                                         CLERK
                              No. 02-17-00313-CV

                      IN THE COURT OF APPEALS
                                                            FILED IN
                 FOR THE SECOND JUDICIAL DISTRICT 2nd COURT      OF APPEALS
                         FORT WORTH, TEXAS            FORT  WORTH,    TEXAS
                                                    12/13/2017 11:13:56 AM
          __________________________________________________
                                                              DEBRA SPISAK
                                                                Clerk
                         THOMAS FLORENCE,
                           Plaintiff-Appellant,
                                     v.
                          K. ROLLINGS, et al.
                         Defendants-Appellees.
          _________________________________________________

               On Appeal from the 78th Judicial District Court
                          Wichita County, Texas
                     Trial Court Cause No. 186,279-B
          _________________________________________________

              APPELLEES K. ROLLINGS AND A. FRANCO’S
                 MOTION FOR EXTENSION OF TIME
                    TO FILE APPELLEES’ BRIEF


KEN PAXTON                              LACEY E. MASE
Attorney General of Texas               Assistant Attorney General
                                        Chief, Law Enforcement Defense
JEFFREY C. MATEER                       Division
First Assistant Attorney General
                                        *AMBER MCKEON-MUELLER
BRANTLEY STARR                          Assistant Attorney General
Deputy First Assistant                  Texas Bar No. 24088027
Attorney General                        Office of the Attorney General
                                        Post Office Box 12548
JAMES E. DAVIS                          Austin, Texas 78711-2548
Deputy Attorney General for             (512) 463-2080 / (512) 370-8914
Defense Litigation                      amber.mckeon-mueller@oag.texas.gov

*Counsel of Record
TO THE HONORABLE JUDGES OF THIS COURT OF APPEALS:

      Under the authority of Texas Rules of Appellate Procedure 10.5(b)(1) and

38.6(d), Appellees, K. Rollings and A. Franco, move for an extension of time to file

Appellees’ Brief in the above styled and numbered case.

                                          I.

      Appellees’ brief is currently due on December 18, 2017. This is the first

extension sought by Appellees in this appeal. Appellees, K. Rollings and A. Franco,

seek a 30-day extension of time to file its brief, to and including January 17, 2018.

Counsel for Appellees was in trial on the date that Appellant Florence filed his brief.

Counsel for Appellees is in trial beginning on December 13, 2017. Within the 30

days between now and January 17, 2018, counsel for Appellee has another appellate

brief due, two motions for summary judgment due, and vacation planned for the

holidays. An extension is requested so that counsel may have adequate time to

review the clerk’s and reporter’s records, her own records, Appellant’s brief, and file

a thorough brief, thereby preserving judicial economy. Therefore, Appellees

respectfully requests a 30-day extension to file Appellees’ brief.

      Therefore, Appellees respectfully pray the Court extends the deadline for the

filing of Appellees’ Brief to and including January 17, 2018.

                                        Respectfully submitted,

                                        KEN PAXTON
                                        Attorney General of Texas

                                          2
                                     JEFFREY C. MATEER
                                     First Assistant Attorney General

                                     BRANTLEY STARR
                                     Deputy First Assistant Attorney General

                                     JAMES E. DAVIS
                                     Deputy Attorney General for Defense
                                     Litigation

                                     LACEY E. MASE
                                     Assistant Attorney General
                                     Chief, Law Enforcement Defense Division

                                     /s/ Amber McKeon-Mueller
                                     AMBER McKEON-MUELLER
                                     Assistant Attorney General
                                     Attorney-in-Charge
                                     Texas Bar No. 24088027
                                     amber.mckeon-mueller@oag.texas.gov

                                     Office of the Attorney General
                                     Post Office Box 12548
                                     Austin, Texas 78711-2548
                                     (512) 463-2080 / (512) 370-9814

                                     ATTORNEYS FOR APPELLEES



                      CERTIFICATE OF CONFERENCE

      I, Amber McKeon-Mueller, am unable to confer with Appellant Florence,

who is an incarcerated individual.

                                     /s/ Amber McKeon-Mueller
                                     AMBER McKEON-MUELLER
                                     Assistant Attorney General


                                       3
                        CERTIFICATE OF SERVICE

      I, Amber McKeon-Mueller, certify that a true and correct copy of the above

and foregoing Appellees K. Rollings and A. Franco’s Motion for Extension of

Time has been served by placing same in the United States Postal Service, postage

prepaid, on December 13, 2017, addressed to:

Thomas Florence
TDCJ-CID #01729344
James V. Allred Unit
2101 FM 369 North
Iowa Park, TX 76367

                                     /s/ Amber McKeon-Mueller
                                     AMBER McKEON-MUELLER
                                     Assistant Attorney General




                                        4